Allowable Subject Matter
Claims 1 and 3-20 allowed. The following is an examiner’s statement of reasons for allowance: 
Prior art Lin discloses nodes BL and BLB are only and always 2 nodes corresponding to the claimed switching nodes regardless of N (the number of bits) and therefore does not disclose the subject matter of where N is 2.
It is noted the current application multiplies the control subcircuits 202/203 corresponding to N while maintaining a singular latch circuit 201 whereas prior art Lin multiplies the latch circuits 408 corresponding to N while maintaining a singular control subcircuit/sense amplifier 440. There is no motivation beyond hindsight to modify prior art Lin to enable a singular latch circuit and N multiple subcircuits allowing “the control circuit being configured to control a voltage level of a respective one of the 2.sup.N switching nodes under control of the N control nodes” when N is greater than 1.
It is additionally noted terminology of input, control, output, and emission circuits, while in and of itself may be considered broad, are limited in scope by the support of the current application. While limitations of the specification are not brought into the claims, the claims may not be interpreted beyond a scope supported by the specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622